Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1649
                      Lower Tribunal No. F80-9587D
                          ________________


                      Samuel Lee Lightsey, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Michelle Delancy, Judge.

     Samuel Lee Lightsey, Jr., in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.